DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE FORMING APPARATUS AND CONTROL METHOD EXECUTING A PRINT JOB FOR PRINTING A FIRST COPY AND A SECOND COPY USING A FIRST SHEET STORAGE UNIT AND SECOND SHEET STORAGE UNIT, WHEREIN DETERMINING WHETHER TO STOP EXECUTION OF A PRINT JOB OR CONTINUE EXECUTING BASED ON IF A DESIGNATED SHEET ATTRIBUTE DOES NOT COINCIDE WITH A SHEET ATTRIBUTE SET FOR A FIRST SHEET STORAGE UNIT OR SECOND SHEET STORAGE UNIT WHEN PRINTING EITHER A FIRST COPY OR A SECOND COPY.


Claim Objections
Claim 25 is objected to because of the following informalities:  
ll. 2: the phrase “the designated sheet size” is suggested to be changed to -- a designated sheet size --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: printing unit, control unit and receiving unit in claims 22, 23, 25 and 27-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 23 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (US Pub 2011/0026076) in view of Azami (US Pub 2010/0178067).

Re claim 22: Sawano teaches an image forming apparatus comprising: 
a first sheet storage unit; a second sheet storage unit (e.g. the MFP illustrates in figure 8 multiple trays that hold sheets.  As seen in figure 9, the user can select a manual supply tray or a tray 2 for feeding carbon copies of an original for printing, which is explained in ¶ [68]-[70].); 

[0068] Although description has hereinbefore been given assuming that additional image information such as the woven pattern is included in the printer driver or attached to the printer driver, description will be given for other example with reference to FIG. 8 and FIG. 9. FIG. 8 is a diagram showing another exemplary configuration of the printing system including the computer in which the printer driver according to the present invention is installed, and the printer, and FIG. 9 is a diagram showing another example of the UI image for a printing setting displayed by the printer driver according to the present invention.

[0069] As illustrated in FIG. 8, in the printing system, a server that additional image information such as the woven pattern is stored (hereinafter referred to as a woven pattern management server) 3 is included in the printing system of FIG. 1. That is, the computer 1 is connected to the woven pattern management server 3 that stores the additional image information, the additional image information which is set when added may be information which is stored in a computer (server computer) other than the computer to which the printer driver is installed. The printing data generating step described above has a step of obtaining the additional image information from the woven pattern management server 3 when a setting is performed for adding the additional image information stored in the woven pattern management server 3 at the additional setting step. It is possible for the printer driver to be able to judge whether the set additional image information is stored in the woven pattern management server 3 or included in the printer driver.

[0070] The UI image displayed in such a printing system includes the UI image 40 illustrated in FIG. 9. Comparing to the UI image 40 illustrated in FIG. 4, the UI image 40 of FIG. 9 is different therefrom only in the selection setting result of the woven pattern for the carbon 4 (see the pull-down menu 46c) and the thumbnail image 46f of the woven pattern selected thereby. As illustrated here, when the user selects a woven pattern A, the printer driver determines that the woven pattern A is an external woven pattern, and downloads image data of the woven pattern A among the woven patterns registered in the woven pattern management server 3, and applies the woven pattern A to printing by combining and printing the image data. Actually, at step S4 of FIG. 5, when "A" which is a pattern to be downloaded from the woven pattern management server 3 is set as a woven pattern, downloading may be executed. Note that, as shown in FIG. 9, as a result of determination, the thumbnail image 46f is also obtained to be displayed.

a printing unit (interpretation: a printer which is an image output device, which is taught on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to print an image on a sheet (e.g. the printer form an image on a medium, which is taught in ¶ [27].), 

[0027] FIG. 1 is a diagram showing an exemplary configuration of a printing system including a computer in which a printer driver according to the present invention is installed, and a printer. The printing system illustrated in FIG. 1 has three computer 1s and a printer 2 which are connected to a LAN (Local Area Network). As the computer 1, a mainframe personal computer, a server computer and the like are included. In addition, the number of the computer 1 or the connecting method with the printer 2 is not limited thereto. The printer 2 is an image forming apparatus which forms an image on recording paper, and as the printer 2, for example, a multi-functional peripheral, a single-function printer having only a printing function, or the like is included.

a control unit (interpretation: the CPU loads, onto the RAM, a program stored in the storage unit and controls, based on the program, each unit of the MFP so as to implement an operation of the MFP.  A control unit 110 is connected to a scanner 130 which is an image input device and a printer 140 which is an image output device, and the control unit controls the input and output of image information between each device. The control unit 110 is also connected to a network 170 such as wired medium LAN or wireless medium LAN and communicates with an external apparatus via the network 170. For example, the control unit 110 receives, via the LAN, a print job from the PC 160 which is an external apparatus, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to execute a print job in which the first sheet storage unit is designated for printing a first copy and the second sheet storage unit is designated for printing a second copy and a sheet attribute is designated and cause the printing unit to print the image on the sheet (i.e. the printer can accept a setting of an original for printing along with carbon copies from different trays in the MFP, which is taught as conventional in ¶ [03].  A user sets the trays for an original to be printed and other trays for duplicates, which is shown in figure 9 and explained in ¶ [54]-[56]. The printer receives the job with the different trays selected and executes the print job sets, which is taught in ¶ [63]-[65].  The settings of different trays are considered as a sheet attribute.). 

[0003] Conventionally, some printers of multi-functional peripherals, single-function printers with only a printing function, or the like, have a function to control such that same page data is printed respectively on each paper supplied from different paper trays. This function is also called a carbon printing function. With this function, for example, printing is performed on white paper and colored paper such as yellow paper, blue paper or the like, as the original and as a duplicate respectively, and thus making it possible to reduce mixing up of the original and the duplicate on which the same recording contents are printed.

[0054] When the check boxes 42d, 43d and the like are not checked, the woven pattern is printed in color. As illustrated in the check boxes 42d, 43d and the like, the additional setting step preferably has a step for performing a setting that the woven pattern information is printed either in color or in monochrome for each set based on the user operation. A setting, thereby, can be performed such that an original is in color printing and the others are in monochrome printing so that printing cost is able to be reduced. Furthermore, here, it may be configured such that a setting is able to be performed as a common setting to color/monochrome of image information to be printed itself as well as the woven pattern.



    PNG
    media_image1.png
    583
    388
    media_image1.png
    Greyscale



[0055] In addition, as illustrated in the pull-down menus 42e, 43e and the like, the printer driver 22 may further include a program to cause the computer 1 to execute a tray setting step for performing a setting of a tray to supply paper in printing for each set based on the user operation. In this case, at a printing data generating step, the printing data is generated from image information based on setting information set at the plurality of sets setting step, the additional setting step, and the tray setting step. This also makes it possible to control printing so as to generate a different woven pattern for each tray for supplying paper. Note that, it is not necessary to use different recording paper or set a different paper supply tray for each set. In addition, as to the pull-down menus 42e, 43e and the like, when printing is performed under a rule that a different type of paper is used in each set, a paper supply tray selected in one thereof, may be not selectable by the other sets.

[0056] When such selection items for each set are finished to be set, as a button for reflecting the setting to printing, an OK button 47 is displayed to be selectable by the user in the UI image 40. When the OK button 47 is selected by the user, it is possible to finish display of the UI image 40 and generate printing data to which the set contents are reflected. In addition, as a button to discard the set contents, a cancel button 48 is displayed to be selectable by the user in the UI image 40. When the cancel button 48 is selected by the user, it is possible to finish display of the UI image 40 and discard the set contents to return to a default value.

[0063] The printer 2, after receiving and interpreting the printing data transmitted from the computer 1, sets so that p=1 (step S21). Next, rendering processing is performed concerning p-th set of printing data based on the setting information (step S22). In the rendering processing, image data that the image information to be printed is combined with the woven pattern information shown by the setting information is generated to be stored in a buffer memory.

[0064] Following step S22, p is incremented (step S23), and whether or not p=m is judged (step S24). In a case where p.noteq.m, the flow returns to S22, and each processing of steps S22 and S23 is continued until when it becomes p=m (becoming YES at step S24). To combine the woven pattern with printing data shown by original image information, when image data subjected to the rendering processing in this way is ready for a final set (becoming YES at step S24), printing is executed (step S25).

[0065] In the example of processing procedure of FIG. 6, in the case of printing three sets of a set comprised of two pages, rendering is performed in the order of a first page of a first set, a second page of the first set, a first page of a second set, a second page of the second set, a first page of a third set, and a second page of the third set, and printing is executed.

However, Sawano fails to specifically teach the features of wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the first sheet storage unit designated for printing the first copy, the control unit stops the execution of the print job, and 
wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit does not stop the execution of the print job.  

However, this is well known in the art as evidenced by Azami.  Similar to the primary reference, Azami discloses setting the procedure to follow based on a sheet not being found in the MFP for printing (same field of endeavor or reasonably pertinent to the problem).    
Azami teaches wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the first sheet storage unit designated for printing the first copy, the control unit stops the execution of the print job (e.g. the invention discloses a case where a user can designate a print sheet size for printing.  If the sheet size for the designated printing does not match the normal sheet size associated with the sheet within the printer, the user is notified of this fact and the printing process terminates, which is taught in ¶ [100] and [119]-[121].), and 

[0100] On a print setting window shown in FIG. 3, there can be selected setting (the replacement OFF) in which the printing is not executed on the replacement sheet when no designated sheet exists or setting in which the printing is executed on the replacement sheet when no designated sheet exists. In the setting in which the printing is executed on the replacement sheet, there can be selected setting (the replacement ON) in which the printing is tried on the replacement sheet without change upon inputting the print data, setting (the automatic continuity) in which the printing is tried on the replacement sheet after the input of the print data and the expiration of a certain period when a predetermined condition is satisfied, and setting (the FitPage) in which the printing is executed after the size of the actual data of the print data is changed so as to be suitable for the size of the replacement sheet.

[0119] The notice process of S60 corresponds to processes of S500 to S510 in FIG. 14. FIG. 14 is a flowchart illustrating the notice process executed when the printing ends.
[0120] In S500, the print result informer M5 determines whether the replacement printing in the print process of S50 is executed. The print result informer M5 terminates the notice process and the print control process without giving a warning message, when the replacement printing is executed. Alternatively, the process proceeds to S505, when the replacement printing is not executed. The print result informer M5 acquires the setting value with reference to the predetermined address of the semiconductor memory 12 to determine the replacement setting. When the designated size and the normal sheet size have the replacement relationship in the case of the replacement ON or the automatic continuity, it can be determined that the replacement printing is executed. When information indicating that the general printing section M31 or the replacement printing section M32 selects the replacement sheet during the above-described feeding port selection process is stored in the RAM 10b or the like, this determination may be made by acquiring this information.
[0121] In S505, the print result informer M5 determines whether the designated size is identical to the normal sheet size. When the designated size is not the same as the normal sheet size, the process proceeds to S510. Then, the print result informer M5 displays a sheet size warning on the display 17 and then terminates the notice process and the print control process. Alternatively, when the designated size is identical to the normal sheet size, the print result informer M5 just terminates the notice process and the print control process.


    PNG
    media_image2.png
    596
    418
    media_image2.png
    Greyscale


wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit does not stop the execution of the print job (e.g. the invention can allow the user to select a mode to perform replacement printing if a size of a sheet designated is not found.  Based on this selection illustrated in figure 3, a job designated to print on a replacement sheet that does not match an initial printing size is continued since the different size is determined as an appropriate replacement output size, which is taught in ¶ [133]-[135] and [137]-[141].  Applying the above setting for each output within the primary reference, such as a replacement option for the original and a separate replacement option for the carbon copy, would perform the feature of the claims.).

[0133] In S225, the replacement printing section M32 determines whether the sheet size accommodated in the feeding port selected in S220 is identical to the designated size. When the sheet size is identical to the designated size, the process proceeds to S230. Then, the replacement printing section M32 instructs the language analyzer M7 to execute the printing by use of the sheet in the selected feeding port. Alternatively, when the sheet size is not the same as the designated size, the process proceeds to S235.
[0134] In S235, the replacement printing section M32 selects the sheet (the replacement sheet) of the size which is replaceable by the designated sheet as the printing sheet. That is, when the designated sheet is the Letter sheet, the replacement printing section M32 selects the A4 sheet. When the designated sheet is the A4 sheet, the replacement printing section M32 selects the Letter sheet.
[0135] In S240, the replacement printing section M32 selects the feeding tray accommodating the replacement sheet. For example, when the designated size is the A4 size and the sheet is accommodated in each feeding tray as in FIG. 3, the replacement printing section M32 selects Feeding Tray 2 accommodating the Letter sheet.
[0136] Like the case in S120, the sheet is used up in Feeding Tray 2 in some cases. In this case, the replacement printing section M32 selects the feeding tray accommodating the sheet of the subsequent priority in accordance with the sheet priority order. However, this step is different from the step of S120 in the normal selection process. The feeding tray accommodating the sheet of the subsequent priority is selected in accordance with the sheet priority order.

[0137] In S245, the replacement printing section M32 determines whether the sheet size of the sheet accommodated in the feeding tray selected in S240 is identical to the designated size. When the sheet size is identical to the designated size, the process proceeds to S250. Then, the replacement printing section M32 instructs the print controller M3 to execute the printing by use of the selected feeding port and displays the execution of the replacement printing in S255 on the display 17. Alternatively, when the sheet size is not the same as the designated size, the replacement printing section M32 permits proceeding to S260.
[0138] In S260, the replacement printing section M32 displays a sheet non-existence error, such as "Either A4 sheet or Letter sheet does not exist in the feeding tray". That is, a message indicating that neither the sheet of the designated size nor the sheet of the replacement size exists is displayed on the display 17.
[0139] In S265, the replacement printing section M32 determines whether a sheet is supplemented in the feeding tray which has caused the notice of the sheet non-existence error in S260. When the sheet is supplemented, the replacement printing section M32 permits proceeding to S270. Alternatively, when the sheet is not supplemented, the process proceeds to S275.
[0140] In S270, the replacement printing section M32 determines whether one of the designated sheet and the replacement sheet is supplemented. At this time, the replacement printing section M32 considers a case where the designated sheet is supplemented, a case where the replacement sheet is supplemented, and a case where both the designated sheet and the replacement sheet are supplemented. When the designated sheet is supplemented, the process proceeds to S230 and the print controller M3 is instructed to execute the printing by use of the feeding port selected in S220. Alternatively, when the replacement sheet is supplemented, the process proceeds to S250 and the print controller M3 is instructed to execute the printing by use of the feeding port selected in S240. Alternatively, when both the designated sheet and the replacement sheet are supplemented, the process may proceed to one of S230 and S250.
[0141] In S275, the replacement printing section M32 determines whether the continuity button of the operational panel 16 is pressed down. When it is not detected that the continuity button is pressed down, the process returns to S260. Then, the replacement printing section M32 continues to display the sheet non-existence error and awaits the supplement of the sheet or the press of the continuity button. Alternatively, when it is detected that the continuity button is pressed down, the general printing section M31 permits proceeding to S280. In S280, the print controller M3 is instructed to execute the printing by use of the feeding port selected in S240.

Therefore, in view of Azami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the first sheet storage unit designated for printing the first copy, the control unit stops the execution of the print job, and wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit does not stop the execution of the print job, incorporated in the device of Sawano, in order to perform options of stopping or continuing a print if a sheet does not match the sheets stored within a feed cassette, which allows for selecting an optimum setting depending on the use environment to reduce printer downtime (as stated in Azami ¶ [09]).  

Re claim 23: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above.
However, Sawano fails to specifically teach the features of the image forming apparatus according to claim 22, wherein, in a case where the designated sheet attribute does not coincide with the sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit executes the print job and causes the printing unit to print the image on the sheet conveyed from the second sheet storage unit.  
However, this is well known in the art as evidenced by Azami.  Similar to the primary reference, Azami discloses setting the procedure to follow based on a sheet not being found in the MFP for printing (same field of endeavor or reasonably pertinent to the problem).    
Azami teaches wherein, in a case where the designated sheet attribute does not coincide with the sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit executes the print job and causes the printing unit to print the image on the sheet conveyed from the second sheet storage unit (e.g. in the normal selection process illustrated in figure 10, if the user selects tray 1 containing A4 size paper for printing, the system detects whether this sheet is contained within the tray.  If this sheet is used up, the system re-designates tray 2 based on the tray priority to print the job associated with the A4 size.  At this point, with the A4 size not matching the sheet size in tray two, the printer still continues to print the job using the different size if it is available, which is taught in ¶ [125].).

[0125] In S120, the general printing section M31 selects the feeding port corresponding to the designated size. For example, when the sheets are accommodated in the respective feeding trays as in FIG. 3, the general printing section M31 can grasp the sheet size of each sheet accommodated in each feeding tray by acquiring information regarding the sheet size of each sheet accommodated in each feeding tray from the semiconductor memory 12. In this example, the general printing section M31 selects Feeding Tray 1, when A4 is designated in the print data. However, when the sheet is used up in the feeding tray, the general printing section M31 selects the feeding tray accommodating the sheet of the subsequent priority in accordance with the sheet priority order upon the selection of A4. That is, when the sheet priority order is the order of the feeding trays, the Letter sheet accommodated in Feeding Tray 2 is first selected. When the Letter sheet is also used up, the A3 sheet accommodated in subsequent Feeding Tray 3 is selected. That is, in S120, one of the feeding trays is selected as long as the sheet is not used up in any one of all the feeding trays.

Therefore, in view of Azami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, in a case where the designated sheet attribute does not coincide with the sheet attribute set for the second sheet storage unit designated for printing the second copy, the control unit executes the print job and causes the printing unit to print the image on the sheet conveyed from the second sheet storage unit, incorporated in the device of Sawano, in order to perform options of stopping or continuing a print if a sheet does not match the sheets stored within a feed cassette, which allows for selecting an optimum setting depending on the use environment to reduce printer downtime (as stated in Azami ¶ [09]).  

Re claim 26: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above.
Sawano teaches the image forming apparatus according to claim 22, wherein, in the print job, the first sheet storage unit is designated to be used for printing an original copy and the second sheet storage unit is designated to be used for printing a duplicate copy (e.g. as seen in figure 4, the user can designate a manual feed tray for the output of the original and tray 2 for the output of the carbon copies, which is taught by ¶ [55].).  

[0055] In addition, as illustrated in the pull-down menus 42e, 43e and the like, the printer driver 22 may further include a program to cause the computer 1 to execute a tray setting step for performing a setting of a tray to supply paper in printing for each set based on the user operation. In this case, at a printing data generating step, the printing data is generated from image information based on setting information set at the plurality of sets setting step, the additional setting step, and the tray setting step. This also makes it possible to control printing so as to generate a different woven pattern for each tray for supplying paper. Note that, it is not necessary to use different recording paper or set a different paper supply tray for each set. In addition, as to the pull-down menus 42e, 43e and the like, when printing is performed under a rule that a different type of paper is used in each set, a paper supply tray selected in one thereof, may be not selectable by the other sets.

Re claim 27: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above.
Sawano teaches the image forming apparatus according to claim 22, further comprising 
a receiving unit (interpretation: the CPU (111) determines whether PDL data has been received from the PC, which is disclosed on pages 5 and 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to receive the print job from an external apparatus, wherein the control unit executes the received print job and causes the printing unit to print the image on the sheet (e.g. the MFP receives the job including the carbon copies from an external computer.  Once the MFP receives the job, the MFP prints the original along with the carbon copies, which is taught in ¶ [54]-[56] above, [28] and [29].).  

[0028] In the computer 1, a printer driver, which will be described below, is installed. The computer 1 generates printing data including a printing command from image information to be printed by the printer driver based on a printing instruction operation by a user. Then, the computer 1 transmits the generated printing data to the printer 2 via the LAN.

[0029] When receiving the printing data, the printer 2 performs interpretation of the printing command included in the printing data and executes printing processing of the printing data.

Re claim 28: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above.
Sawano teaches the image forming apparatus according to claim 22, 
wherein the control unit is configured to execute another print job in which print of the first copy and the second copy is instructed and one sheet storage unit is designated and a sheet attribute is designated (i.e. the printer can accept a setting of an original for printing along with carbon copies from different trays in the MFP, which is taught as conventional in ¶ [03] above.  This can apply to a first or later jobs.  A user sets the trays for an original to be printed and other trays for duplicates, which is shown in figure 9 and explained in ¶ [54]-[56] above. The printer receives a later or subsequent job with the different trays selected and executes the additional print job sets, which is taught in ¶ [63]-[65] above.  The settings of different trays are considered as a sheet attribute.).
However, Sawano fails to specifically teach the features of wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the designated one sheet storage unit, the control unit stops the execution of another print job, and 
wherein, in a case where the designated sheet attribute does coincide with the sheet attribute set for the designated one sheet storage unit, the control unit executes the another print job.  

However, this is well known in the art as evidenced by Azami.  Similar to the primary reference, Azami discloses setting the procedure to follow based on a sheet not being found in the MFP for printing (same field of endeavor or reasonably pertinent to the problem).    
Azami teaches wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the designated one sheet storage unit, the control unit stops the execution of another print job (e.g. if a normal process is selected when performing this other job, the system checks to see if the sheet associated with the sheet attribute is used up.  If the sheet is used up, the invention can stop printing the job, which is taught in ¶ [125] above and [126]-[130].), and

[0126] In S125, the general printing section M31 determines whether the sheet size of the feeding port selected in S120 is the same as the designated size. When the sheet size is the same as the designated size, the process proceeds to S130. Then, the general printing section M31 instructs the print controller M3 to execute the printing by use of the sheet accommodated in the selected feeding port. Alternatively, when the sheet size is not the same as the designated size, the process proceeds to S135.
[0127] In S135, the general printing section M31 displays a sheet non-existence error, such as "No A4 exists in Feeding Tray 1", on the display 17.
[0128] In S140, the general printing section M31 determines whether a sheet is supplemented in the feeding tray which has caused the notice of the sheet non-existence error in S135. When the sheet is supplemented, the process proceeds to S130. Then, the general printing section M31 instructs the print controller M3 to execute the printing by use of the sheets accommodated in the selected feeding port. Alternatively, when no sheet is supplemented, the process proceeds to S145. It is assumed that the printer 100 includes a mechanism which detects whether the sheet is accommodated in each feeding tray (the sheet is supplemented).
[0129] In S145, the general printing section M31 determines whether the continuity button of the operational panel 16 is pressed down. When the continuity button is not pressed down, the process returns to S135. Then, the general printing section M31 continues to display the sheet non-existence error and awaits the supplement of the sheet or the press of the continuity button. Alternatively, when it is detected that the continuity button is pressed down, the process proceeds to S150. Then, the general printing section M31 causes the print controller M3 to execute the printing by use of the feeding port selected in S120.
[0130] However, when either the continuity button is not operated or no sheet is supplemented, there is a possibility of awaiting the operation or the supplement for a long time. Therefore, the printer 100 continues to be occupied. As a consequence, there is a possibility that not only the user instructing the printing of the print data, which is a cause of the waiting but other users cannot execute printing. Moreover, in a page printer capable of receiving print data in unit of a page, the waiting in S145 may occur for every print data. Therefore, when a printing product of plural pages is printed, the continuity button has to be pressed down by the same number as the number of pages. Furthermore, when the printing is executed using the feeding port selected in S120, for example, when only the sheet of the postcard size exists in the feeding tray, the print data scheduled to be printed on the sheet of the A4 size may be printed on the sheet of the postcard size. In this case, since a part containing important details of a printing product may not be printed, the sheet also becomes useless.
 
wherein, in a case where the designated sheet attribute does coincide with the sheet attribute set for the designated one sheet storage unit, the control unit executes the another print job (e.g. when a sheet is provided that coincides with the sheet associated with the other print job, the MFP prints the sheet on the size designated for the print job that matches the desired print size, which is taught in ¶ [125]-[130] above.).

Therefore, in view of Azami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, in a case where the designated sheet attribute does not coincide with a sheet attribute set for the designated one sheet storage unit, the control unit stops the execution of another print job, and wherein, in a case where the designated sheet attribute does coincide with the sheet attribute set for the designated one sheet storage unit, the control unit executes the another print job, incorporated in the device of Sawano, in order to perform options of stopping or continuing a print if a sheet does not match the sheets stored within a feed cassette, which allows for selecting an optimum setting depending on the use environment to reduce printer downtime (as stated in Azami ¶ [09]).  


Re claim 29: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above. 
Claim 22 above is similar to claim 29.  Please refer to the rationale of claim 22 for the rejection of claim 29.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawano, as modified by the teachings of Azami, as applied to claim 22 above, and further in view of Otomaru (US Pub 2011/0235070).

Re claim 24: The teachings of Sawano in view of Azami are applied to independent claim 22 disclosed above.
However, Sawano fails to specifically teach the features of the image forming apparatus according to claim 22, wherein the sheet attribute is a sheet size.  
However, this is well known in the art as evidenced by Otomaru.  Similar to the primary reference, Otomaru discloses printing carbon copies of an original in different trays of a printer (same field of endeavor or reasonably pertinent to the problem).    
Otomaru teaches wherein the sheet attribute is a sheet size (e.g. the invention discloses a user selecting a paper sheet size as an attribute for a carbon copy output, which is illustrated in figure 11 and taught in ¶ [73]-[77].).

[0073] FIG. 10 is a diagram showing an example of a carbon copy print setup screen, and FIG. 11 is a diagram showing an example of a more detailed print job setup screen for a carbon copy.

[0074] The print setup of a carbon copy is performed via the print setup screen shown in FIG. 10 for a carbon copy pattern as described above. The print setup screen is activated by a specific operation, e.g., pressing down the print setup button (not shown) for a carbon copy.

[0075] As shown in FIG. 10, the screen 501 "Carbon Copy Printing Setup" includes the items "Output Tray" and "Job Property." In the item "Output Tray," the output tray of the paper output unit 260 can be specified for outputting each carbon copy. In the item "Job Property," the print property can be specified for each carbon copy. The item "Job Property" includes the item "Linkage" for setting up the same print setup as another carbon copy pattern and the item "Individual Setting" for specifying a print setup for each carbon copy.

[0076] By pressing down the "Job Property" button in the item "Individual Setting," the print setup screen for a more detailed print setup is activated. For example, by pressing down the "Job Property" button of the "Carbon Copy 2," a "Job Property" screen 601 is activated for a more detailed print setup of the Carbon Copy 2 as shown in FIG. 11. The screen 601 includes a preview screen 602 and a various kinds of detail setup items 603.

[0077] In the preview screen 602, how the image looks after printing according to the setup of the detailed setup item 603 can be displayed. In the detailed setup item 603, as shown in FIG. 11, the "Output Tray" setting, "Paper Size" setting, "Paper Tray" setting, "N-up Layout" setting, "Duplex" setting, "Fold" setting, "Punch" setting and "Staple" setting can be adjusted.

Therefore, in view of Otomaru, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the sheet attribute is a sheet size, incorporated in the device of Sawano, as modified by Azami, in order to have a sheet size selected for a carbon copy of an original to fit multiple carbon copies on a sheet, which can contribute in reducing the resource use while printing carbon copies (as stated in Otomaru ¶ [104]).  

Re claim 25: The teachings of Sawano in view of Azami and Otomaru are applied to dependent claim 24 disclosed above.
However, Sawano fails to specifically teach the features of the image forming apparatus according to claim 24, wherein, in a case where the designated sheet size does not coincide with the sheet size set for the second sheet storage unit designated for printing the second copy and the designated sheet size is smaller than the sheet size set for the second sheet storage unit, the control unit does not stop the execution of the print job.  
However, this is well known in the art as evidenced by Azami.  Similar to the primary reference, Azami discloses setting the procedure to follow based on a sheet not being found in the MFP for printing (same field of endeavor or reasonably pertinent to the problem).    
Azami teaches wherein, in a case where the designated sheet size does not coincide with the sheet size set for the second sheet storage unit designated for printing the second copy and the designated sheet size is smaller than the sheet size set for the second sheet storage unit, the control unit does not stop the execution of the print job (e.g. the Azami reference introduces selecting paper sizes for a sheet.  If the user selects a letter size for a job and the letter size is used up, the system will designate another tray to output the job that have a size larger than the initial size selected, such as A4.  Although A4 size is larger than the initial letter size, the system will continue to print the job, which is taught in ¶ [125] and [133]-[136] above.  Applying the options of Azami to the carbon copy selections of Sawano would perform the feature of continuing to print a job when an initial size is not found and selecting another paper size to output the job instead of stopping the print.).
Therefore, in view of Azami, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein, in a case where the designated sheet size does not coincide with the sheet size set for the second sheet storage unit designated for printing the second copy and the designated sheet size is smaller than the sheet size set for the second sheet storage unit, the control unit does not stop the execution of the print job, incorporated in the device of Sawano, as modified by Otomaru, in order to perform options of stopping or continuing a print if a sheet does not match the sheets stored within a feed cassette, which allows for selecting an optimum setting depending on the use environment to reduce printer downtime (as stated in Azami ¶ [09]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iida teaches printing a sheet with a replacement sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672